So CO SN DO MN BR WY PPO

NY NY DY NY NY NR RD — ee ea ee ia ea a a
Nn A FF WY NY FF CSG 0 Oo WD HR NH B WwW BB HY Oo

Case 2:18-cr-00297-RSL Document 28-1 Filed 11/22/19 Page 1 of 1

HON. ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR18-297-RSL

)
a, )
Plaintiff, )
) ORDER GRANTING
VS. ) UNOPPOSED MOTION TO EXTEND
) PRETRIAL MOTIONS DEADLINE
)
)
)
)
)

TIMOTHY ROSS SMITH,

Defendant.

 

 

 

THE COURT, having considered the unopposed motion to extend the deadline
for pretrial motions, GRANTS the motion.

IT IS ORDERED that the due date for pretrial motions is extended from
December 2, 2019 to December 16, 2019.

DONE this 2b tay of November, 2019.

ee 4
LEME BDE 2
fads Le ahenk

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

 

Presented by:

s/ Jesse Cantor
Assistant Federal Public Defender
Attorney for Timothy Ross Smith

FEDERAL PUBLIC DEFENDER
ORDER TO EXTEND PRETRIAL 1601 Fifth Avenue, Suite 700

MOTIONS DEADLINE - I Seattle, Washington 98101
(USA v. Smith / CR18-297-RSL) (206) 553-1100

 
